Undercofler, Justice.
The appellee moved to dismiss this appeal because the appellant is not a party to the case. The record shows that the appellant filed a motion to intervene in the case of The Mitchell Corporation of Georgia v. Will H. Pointer in the Superior Court of DeKalb County on July 15, 1969, and that on November 26, 1969, the date of the judgment here appealed, no order had been issued on the motion to intervene.
The motion to dismiss this appeal is granted. “Only a party to the case can appeal from a judgment ... or one who has sought to become a party, as by way of intervention under Code Ann. § 81A-124 and has been denied the right to do so.” Coogler v. Berry, 117 Ga. App. 614 (161 SE2d 428). The appellant’s contention that the trial court’s failure to rule on its motion to intervene is tantamount to' an order denying the same is without merit. See Webb v. Walker, 213 Ga. 285 (2) (99 SE2d 75); Hardin v. Homeyer, 213 Ga. 321 (4) (99 SE2d 136).

Appeal dismissed.


All the Justices concur.

Argued January 14, 1970
Decided February 5, 1970
Rehearing denied February 19, 1970.
M. H. B'lackshear, Jr., for appellant.
.Carley .& Ramsay, George H. Carley, Arnall, Golden <fc Gregory, Edward, S. Sams, Peek, Whaley, Blackburn ■& Haldi, Glen-ville Haldi, for appellees.